s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                            May 9, 2014

                                        No. 04-14-00207-CV

                                          Peter BARTON,
                                             Appellant

                                                  v.

                                         Ana Lisa GARZA,
                                             Appellee

                   From the 229th Judicial District Court, Duval County, Texas
                                   Trial Court No. DC-12-308
                            Honorable Dick Alcala, Judge Presiding


                                           ORDER

        On March 31, 2014, the trial court clerk filed a clerk’s record and a supplemental clerk’s
record in this appeal. Despite these filings, the clerk’s record is incomplete. Specifically, the
clerk’s record fails to contain the live pleadings in this case. See TEX. R. APP. P. 34.5 (providing
the clerk’s record must include copies of “all pleadings on which the trial was held.”). Under the
Texas Rules of Appellate Procedure, an appellant is not required to designate the record. See id.
Instead, Rule 34.5(a) lists the documents to be included in the clerk’s record “[u]nless the parties
designate the filings in the appellate record by agreement under Rule 34.2.” TEX. R. APP. P. 34.5.

        Rule 35.3 of the Texas Rules of Appellate Procedure further provides that the trial court
clerk is responsible for preparing, certifying, and timely filing the clerk’s record if (1) a notice of
appeal has been filed, and (2) the party responsible for paying for the preparation of the record
has paid the clerk’s fee, has made satisfactory arrangements to pay the fee, or is entitled to
appeal without paying the fee. See TEX. R. APP. P. 35.3. When the clerk’s record has not been
filed because the appellant has failed to pay or make arrangements to pay the fee for preparing
the record and is not entitled to appeal without paying the fee, the trial court clerk may file a
notification of late record explaining the reason for the failure to file the clerk’s record.
        We, therefore, ORDER the trial court clerk to file, on or before May 30, 2014, either (1)
a supplemental clerk’s record containing the live pleadings in this case, or (2) a notification of
late record stating the reasons for the failure to file such a supplemental clerk’s record.



                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of May, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court